Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. (Currently Amended) A data transmission method applied to a user equipment (UE), comprising:
obtaining a slot format indication (SFI) transmitted by a base station;
when a transmission direction of a preset transmission resource indicated by the SFI does not meet transmission requirement of downlink semi-persistent scheduling (SPS) transmission, not performing the transmission related to the downlink SPS transmission on the preset transmission resource; and/or,
when the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink semi-persistent scheduling (SPS) transmission, performing the transmission related to the downlink SPS transmission on the preset transmission resource;
wherein the preset transmission resource is a resource for performing transmission related to the downlink SPS transmission;
wherein the transmission direction of the preset transmission resource indicated by the SFI not meeting transmission requirement of the downlink SPS transmission specifically includes at least one of:
when the transmission direction of the preset transmission resource indicated by the SFI is uplink, determining that the transmission direction of the preset transmission resource
indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for downlink SPS PDSCH transmission;
when the transmission direction of the preset transmission resource indicated by the SFI is downlink, determining that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS Physical Downlink Shared Channel (PDSCH) transmission;
wherein the transmission direction of the preset transmission resource indicated by the SFI meeting transmission requirement of the downlink SPS transmission specifically includes at least one of:
when the transmission direction of the preset transmission resource indicated by the SFI is downlink or unknown, determining that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for downlink SPS PDSCH transmission;
when the transmission direction of the preset transmission resource indicated by the SFI is uplink or unknown, determining that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS PDSCH transmission.

9. (Currently Amended) A data transmission method applied to a base station, comprising:
transmitting a slot format indication (SFI) to a user equipment (UE);
when a transmission direction of a preset transmission resource indicated by the SFI does not meet transmission requirement of downlink semi-persistent scheduling (SPS) transmission, determining that the UE does not perform the transmission related to the downlink SPS transmission on the preset transmission resource; and/or,
when the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink semi-persistent scheduling (SPS) transmission, determining that the UE perform the transmission related to the downlink SPS transmission on the preset transmission resource;
wherein the preset transmission resource is a resource for performing transmission related to the downlink SPS transmission;
wherein the transmission direction of the preset transmission resource indicated by the SFI not meeting transmission requirement of the downlink SPS transmission specifically includes at least one of:
when the transmission direction of the preset transmission resource indicated by the SFI is uplink, determining that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for downlink SPS PDSCH transmission;
when the transmission direction of the preset transmission resource indicated by the SFI is downlink, determining that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS PDSCH transmission:
wherein the transmission direction of the preset transmission resource indicated by the SFI meeting transmission requirement of the downlink SPS transmission specifically includes at least one of:
when the transmission direction of the preset transmission resource indicated by the SFI is downlink or unknown, determining that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for downlink SPS PDSCH transmission;
when the transmission direction of the preset transmission resource indicated by the SFI is uplink or unknown, determining that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS PDSCH transmission. 
16. (Currently Amended) A user equipment (UE) comprising: a transceiver, a memory, a processor, and a computer program stored on the memory and executable on the processor; wherein the transceiver is configured to:
obtain a slot format indication (SFI) transmitted by a base station;
when a transmission direction of a preset transmission resource indicated by the SFI does not meet transmission requirement of downlink semi-persistent scheduling (SPS) transmission, not perform the transmission related to the downlink SPS transmission on the preset transmission resource; and/or,
when the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink semi-persistent scheduling (SPS) transmission, perform the transmission related to the downlink SPS transmission on the preset transmission resource;
wherein the preset transmission resource is a resource for performing transmission related to the downlink SPS transmission;
wherein the transmission direction of the preset transmission resource indicated by the SFI not meeting transmission requirement of the downlink SPS transmission specifically includes at least one of:
when the transmission direction of the preset transmission resource indicated by the SFI is uplink, determining that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource 1s a resource for downlink SPS PDSCH transmission; 
when the transmission direction of the preset transmission resource indicated by the SFI is downlink, determining that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS PDSCH transmission:
wherein the transmission direction of the preset transmission resource indicated by the SFI meeting transmission requirement of the downlink SPS transmission specifically includes at least one of:
when the transmission direction of the preset transmission resource indicated by the SFI is downlink or unknown, determining that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for downlink SPS PDSCH transmission;
when the transmission direction of the preset transmission resource indicated by the SFI is uplink or unknown, determining that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS PDSCH transmission.

24. (Currently Amended) the base station for performing the data transmission method according to claim 9, comprising: a transceiver, a memory, a processor, and a computer program stored on the memory and executable on the processor;
wherein the transceiver is configured to transmit the slot format indication (SFI) to the user equipment (UE);
the processor is configured to,
when the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink semi-persistent scheduling (SPS) transmission, determine that the UE does not perform the transmission related to the downlink SPS transmission on the preset transmission resource; and/or,
when the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink semi-persistent scheduling (SPS) transmission, determine that the UE perform the transmission related to the downlink SPS transmission on the preset transmission resource;
wherein the preset transmission resource is a resource for performing transmission related to the downlink SPS transmission;
wherein the processor is configured to,
when the transmission direction of the preset transmission resource indicated by the SFI is uplink, determine that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is the resource for downlink SPS PDSCH transmission; and/or,
when the transmission direction of the preset transmission resource indicated by the SFI is downlink, determine that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is the resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS PDSCH transmission:
wherein the processor is configured to,
when the transmission direction of the preset transmission resource indicated by the SFI is downlink or unknown, determine that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is the resource for downlink SPS PDSCH transmission; and/or,
when the transmission direction of the preset transmission resource indicated by the SFI is uplink or unknown, determine that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is the resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS PDSCH transmission.
	
Allowable Subject Matter
Claims 1, 4, 6-9, 12, 14-16, 19, 21, 23-24, 27 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “wherein the transmission direction of the preset transmission resource indicated by the SFI not meeting transmission requirement of the downlink SPS transmission specifically includes at least one of: when the transmission direction of the preset transmission resource indicated by the SFI is uplink, determining that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for downlink SPS PDSCH transmission; when the transmission direction of the preset transmission resource indicated by the SFI is downlink, determining that the transmission direction of the preset transmission resource indicated by the SFI does not meet transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS Physical Downlink Shared Channel (PDSCH) transmission; wherein the transmission direction of the preset transmission resource indicated by the SFI meeting transmission requirement of the downlink SPS transmission specifically includes at least one of: when the transmission direction of the preset transmission resource indicated by the SFI is downlink or unknown, determining that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for downlink SPS PDSCH transmission; when the transmission direction of the preset transmission resource indicated by the SFI is uplink or unknown, determining that the transmission direction of the preset transmission resource indicated by the SFI meets transmission requirement of the downlink SPS transmission, wherein the preset transmission resource is a resource for hybrid automatic repeat request- acknowledgement (HARQ-ACK) transmission corresponding to the downlink SPS PDSCH transmission”, as substantially described in independent claim(s) 1, 9 and 16.  These limitations, in combination with the remaining limitations of claim(s) 1, 9 and 16 are not taught nor suggested by the prior art of record.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474